UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM: TO COMMISSION FILE NUMBER: 000-53247 CHINA EDUCATION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-4854568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 E. Linton Blvd, Suite 401A, Delray Beach, Florida (Address of principal executive offices) (Zip Code) 561-266-3059 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.73,179,125 shares of common stock are issued and outstanding as of August 17, 2012. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2012 (the “Form 10-Q”), originally filed with the Securities and Exchange Commission on August 20, 2012, is to furnish Exhibit 101 to the Form 10-Q within the 30 day grace period provided for the initial submission of interactive data filescontaining detail-tagged footnotes or schedules, as required by Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6.EXHIBITS. Exhibit No. Description of Exhibit Consulting Agreement dated as of December 16, 2011 between Brook Capital Investments LLC and China Education International, Inc. Letter of Management Confirmation for Hefei Meihua Vocational Training School dated as of August 17, 2012 between Peng Tuo Information Technology Co., Ltd. and China Education International, Inc. * Exclusive Cooperation Agreement between Hangzhou Kunjiang Education Technology Co., Ltd., Shanghi Fuyi Education Information Consulting Co. Ltd, Fenglong Xu and Wei Xu.* Share Pledge Agreement between Hangzhou Kunjiang Education Technology Co. Ltd., Fenglong Xu and Wei Xu.* Power of Attorney between Shanghai Fuyi Education Information Consulting Co. Ltd., Fenglong Xu and Wei Xu.* Call Option Agreement between Fenglong Xu, Wei Xu and China Education Services, Ltd.* Option Agreement between Fenglong Xu, Wei Xu and Crown Union Resources Limited.* Section302 Certification of Chief Executive Officer.* Section302 Certification of Principal Financial and Accounting Officer.* Section906 Certification of Chief Executive Officer and Principal Financial and Accounting Officer.* 101.INS XBRL INSTANCE DOCUMENT** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE** * Previously filed or furnished with China Education International, Inc. Form 10-Q filed on August 20, 2012. ** In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 to this Quarterly Report on Form 10-Q/A shall be deemed “furnished” and not “filed”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA EDUCATION INTERNATIONAL, INC. Date:August 31, 2012 By: /s/Joel Mason Joel Mason, Chief Executive Officer and Chairman of the Board of Directors
